Exhibit99.3 EXECUTION VERSION WACHOVIA DEALER SERVICES, INC., as Seller, and WDS RECEIVABLES LLC, as Purchaser RECEIVABLES PURCHASE AGREEMENT Dated as of June 1, 2008 TABLE OF CONTENTS Page ARTICLE ONE DEFINITIONS Section 1.01.Definitions 1 Section 1.02.Other Definitional Provisions. 4 ARTICLE TWO CONVEYANCE OF RECEIVABLES Section 2.01.Sale and Conveyance of Receivables 5 Section 2.02.Receivables Purchase Price; Payments on the Receivables. 6 Section 2.03.Transfer of Receivables 6 Section 2.04.Examination of Receivable Files 7 ARTICLE THREE REPRESENTATIONS AND WARRANTIES Section 3.01.Representations and Warranties of the Purchaser 8 Section 3.02.Representations and Warranties of the Seller 9 Section 3.03.Representations and Warranties as to the Receivables. 10 ARTICLE FOUR CONDITIONS Section 4.01.Conditions to Obligation of the Purchaser 12 Section 4.02.Conditions to Obligation of the Seller 12 ARTICLE FIVE COVENANTS OF THE SELLER Section 5.01.Protection of Right, Title and Interest in, to and Under the Receivables. 13 Section 5.02.Security Interests 14 Section 5.03.Delivery of Payments 14 Section 5.04.No Impairment 14 Section 5.05.Costs and Expenses 15 Section 5.06.Sale 15 Section 5.07.Hold Harmless 15 i Page ARTICLE SIX MISCELLANEOUS PROVISIONS Section 6.01.Amendment. 16 Section 6.02.Termination 16 Section 6.03.GOVERNING LAW 16 Section 6.04.Notices 16 Section 6.05.Severability of Provisions 16 Section 6.06.Further Assurances 17 Section 6.07.No Waiver; Cumulative Remedies 17 Section 6.08.Counterparts 17 Section 6.09.Third-Party Beneficiaries 17 Section 6.10.Headings 17 Section 6.11.Representations, Warranties and Agreements to Survive 17 Section 6.12.No Proceedings 17 SCHEDULES ScheduleA – Schedule of Receivables SA-1 ScheduleB – Location of Receivable Files SB-1 EXHIBITS ExhibitA – Representations and Warranties as to the Receivables A-1 ExhibitB – Form of First-Tier Assignment B-1 ii RECEIVABLES PURCHASE AGREEMENT This Receivables Purchase Agreement, dated as of June 1, 2008, is between Wachovia Dealer Services, Inc., a California corporation (“Wachovia Dealer Services”), as seller (the “Seller”), and WDS Receivables LLC, a Nevada limited liability company (“WDS Receivables”), as purchaser (in such capacity, the “Purchaser”). WHEREAS, in the regular course of its business, the Seller purchases and originates motor vehicle retail installment sale contracts and installment loans secured by new and used motor vehicles (the “Receivables”); WHEREAS, the Seller intends to convey all of its right, title and interest in and to certain Receivables to the Purchaser on the Closing Date, and the Purchaser shall convey all of its right, title and interest in and to the Receivables to Wachovia Auto Owner Trust 2008-A (the “Issuer”) pursuant to the sale and servicing agreement, dated as of June 1, 2008, among the Issuer, WDS Receivables, Wachovia Dealer Services and Wachovia Bank, National Association (“Wachovia Bank”); and WHEREAS, the Seller and the Purchaser wish to set forth the terms pursuant to which the Receivables are to be sold by the Seller to the Purchaser. NOW, THEREFORE, in consideration of the premises and mutual covenants contained herein and other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE ONE DEFINITIONS Section 1.01.Definitions.Whenever used in this Agreement, the following words and phrases shall have the following meanings: “Agreement” means this Receivables Purchase Agreement. “Basic Documents” has the meaning specified in the Sale and Servicing Agreement. “Business Day” has the meaning specified in the Sale and Servicing Agreement. “Certificate” has the meaning specified in the Trust Agreement. “Closing Date” has the meaning specified in the Indenture. “Collection Period” has the meaning specified in the Indenture. “Controlling Class” has the meaning specified in the Indenture. “Cutoff Date” has the meaning specified in the Sale and Servicing Agreement. “Dealer Recourse” has the meaning specified in the Sale and Servicing Agreement. “Deposit Date” has the meaning specified in Sale and Servicing Agreement. “Depositor” has the meaning specified in the Trust Agreement. “Financed Vehicle” has the meaning specified in the Sale and Servicing Agreement. “First-Tier Assignment” means the First-Tier Assignment, in substantially the form of ExhibitB hereto. “Holder” has the meaning specified in the Indenture. “Indenture” means the indenture, dated as of June 1, 2008, between the Issuer and the Indenture
